DETAILED ACTION
This action is responsive to the communication filed 1/25/22.
Claims 1-11, 13-21 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the square and annular inner electrode configurations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 14-15, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Eckhouse et al. (WO 2012/023129 , "Eckhouse") in view of Mehta et al. (US 20100010480, “Mehta”), or in the alternative further in view of Eckhouse, Mehta and Rosenberg (US 20100016849).
Regarding claim 1, Eckhouse teaches a device (100) for RF skin treatment (par. 1) comprising: an outer electrode (square return electrode 604) arranged on an operational side of the device (Fig. 6, see below); an inner electrode (active electrode 608) arranged on the operation side of the device and surrounded by the outer electrode (Par. 39); an RF generator (116) configured to supply an RF treatment voltage (Par. 29, ‘RF generator 116 has a plurality of exists and provides RF voltage independently and individually to each of the skin contacting elements or electrodes’)  between the inner electrode (608) and the outer electrode (604); and a controller (Fig. 1a, controller 112) configured to control the RF generator to generate the RF treatment voltage (Par. 29), wherein the controller includes an impedance detection system configured to measure skin impedance between the outer and inner electrodes (Pars. 43-44, ‘Continuous impedance monitoring provides continuous information input on the electrode-to-skin contact quality […] Controller 112 may not allow supply of RF voltage to electrodes with impedance values exceeding the predetermined value of the impedance.’).
Regarding claim 15, Eckhouse discloses a device (100) for RF skin treatment (Par. 1) comprising: an outer electrode (square return electrode 604) arranged on an operational side of the device (Fig. 6); an inner electrode (active electrode 608) arranged on the operation side of the device at a center of the outer electrode (604) and surrounded by the outer electrode (Fig. 6 and par. 39, ‘where the active electrode 604 is located in the center of a square return electrode 608’); an RF generator (Par. 29, ‘RF generator 116 has a plurality of exists and provides RF voltage independently and individually to each of the skin contacting elements or electrodes’’) arranged to supply an RF treatment voltage between the inner electrode (608) and the outer electrode (604), a controller (Fig. 1a, controller 112) including an impedance detection system configured to measure skin impedance between the outer and inner electrodes (Pars. 43-44, ‘Continuous impedance monitoring provides continuous information input on the electrode-to-skin contact quality […] Controller 112 may not allow supply of RF voltage to electrodes with impedance values exceeding the predetermined value of the impedance.’); wherein the controller is configured to control the RF generator to generate an RF treatment voltage (Pars. 29; par 49, ‘The retrieved from memory 160 skin treatment protocol and treatment parameters may be applied to heat the treated skin segment by delivering to the selected electrodes a skin treatment RF voltage.’).
Regarding claim 17, Eckhouse teaches a device (100) for RF skin treatment (Par. 1) comprising: an outer electrode located on an operational side of the device (square return electrode 604); an inner electrode located on the operational side of the device surrounded by the outer electrode (active electrode 608); an RF generator (116) configured to supply an RF treatment voltage between the inner electrode (608) and the outer electrode (604); and a controller (Fig. 1a, controller 112) including an impedance detection system configured to measure skin impedance between the outer and inner electrodes (Pars. 43-44, ‘Continuous impedance monitoring provides continuous information input on the electrode-to-skin contact quality […] Controller 112 may not allow supply of RF voltage to electrodes with impedance values exceeding the predetermined value of the impedance.’), wherein the controller is configured to control the RF generator to generate the RF treatment voltage (Par. 29). 
While Eckhouse teaches impedance monitoring primarily for monitoring contact between the electrodes and the skin, Eckhouse fails to teach that the controller is configured to maintain a local skin temperature at a target temperature by controlling the RF generator to adjust the RF treatment voltage based on the measured skin impedance and wherein the inner electrode is one of annular and square shaped.
Regarding the impedance control aspect, Mehta teaches an analogous device (Par. 13, ‘The systems of the present invention are also adapted to apply energy selectively to tissue to spare select tissue structures, to control creation of a lesion from a series of discrete lesions to a continuous lesion, and to selectively create fractional lesions to optimize effectiveness of the treatment’), which comprises active and return electrode pairs 33 (Par. 117, ‘In one variation, each electrode pair 105 can include an active and return electrode 104 to contain current flow between electrodes in an electrode pair 105.’); an RF generator (Par. 157, ‘The device was coupled to a controller comprising a bi-polar RF generator having 5 independent channels.’) arranged to supply an RF treatment voltage between the active and return electrode pairs, a controller (Fig. 1a, controller 112) including an impedance detection system configured to measure skin impedance between the outer and inner electrodes (Pars. 121, 126, 130); the controller is configured to maintain a local skin temperature at a target temperature (Par. 182, ‘The temperature in the above example was adjusted from 60 to 80 ºC’) by adjusting the RF treatment voltage based on the measured skin impedance (Pars. 159, 162, ‘In the above variation, the initial energy applied to the electrode pair in each pair in the array is under a very low voltage and with a low current. This allows measurement of the initial impedance. If the initial impedance is low (e.g., 250-700 ohms) the system applies a first set of PID coefficients. If the system measures moderate impedance, the system applies a second set of PID coefficients. It the system measures a high impedance the system applies a third set of coefficients to get the temperature up to the set point quickly, without overshooting and without significant oscillation. Using a varying set of PID coefficients based on the impedance of the tissue also allows greater control of energy delivery and allows treatment of the desired tissue without excessive collateral damage.’). Mehta further teaches temperature control allows the system to actively control the temperature of the target tissue to within a range which prevents excessive damage to the target tissue will still achieving the desired treatment goals (Par. 195, ‘Therefore, setting selection, such as the target temperature and the time at temperature, can be selected to spare adnexal structure such as sweat gland, sebaceous gland, or hair follicle for example, or integral structural skin components such as elastin for example. ’).
Therefore, in view of Mehta, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Eckhouse by implementing the temperature control scheme of Meta which maintains a local skin temperature at a target temperature by adjusting the RF treatment voltage based on a measured skin impedance, in order to actively control the temperature of the target tissue to within a range which prevents excessive damage to the target tissue while still achieving the desired treatment goals, as taught by Mehta. 
Regarding the shape of the inner electrode, the examiner maintains that it would have been an obvious matter of design choice to make the inner electrode of an annular or square shaped or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
 In the alternative, Rosenberg teaches a skin treatment RF electrode having a square shape (Fig. 2a and par. 26).
Therefore, since both Eckhouse and Rosenberg teach different electrode shapes for RF skin treatment electrodes, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known electrode shape for the other in order to achieve the predictable result of an RF skin treatment electrode for use in a skin treatment device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 19, Eckhouse, as modified, fails to teach that the skin contact surface of the inner electrode has the largest dimension in the range of one of 200-500 µm and 200-400 µm. However, Eckhouse does disclose "the diameter of the electrodes 208, 308, 408 may be about 100 to 2000 micron and their size are usually selected such as to avoid formation of high-density currents that may lead to skin ablation formation" (Par. 41). Although Eckhouse does not specifically disclose the dimensions of inner electrode 608, it would be understood by one of ordinary skill in the art that the embodiment of 608 would also have similar dimensions. Additionally, Eckhouse discloses that the "carrier design and size may be scaled-up or scaled down as desired for optimal for a particular treatment or size of the area to be treated" (Par.  42).
According to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima face case of obviousness exists, in re Weriheim, 541 F.2.d 257, 191 USPQ90 (CCPA 1976); in re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Or. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); in re Geisler, 116 F.3d 1465, 1469-71, 43 U$PQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered primes facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.").
The claimed range of 200-400/500 µm lies inside the range 100-2000 µm disclosed in Eckhouse. Therefore, a prima facie case of obviousness exists.
Further, electrode dimension is disclosed to be a result effective variable which effects the formation of high-density currents which may lead to skin ablation formation (Par. 42, ‘The diameter of the electrodes 208, 308 and 408 may be about 100 to 2000 micron and their size is usually selected such as to avoid formation of high density currents that may lead to skin ablation formation.’). Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have optimized the dimension of the inner electrode as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    505
    357
    media_image1.png
    Greyscale

With respect to claims 5, 6, 14 and 21, Eckhouse, as modified, does not specifically disclose the minimum distance between an outer edge of the inner electrode and an inner edge of the outer electrode is greater than 0.1/0.2 mm and smaller than 3 mm, or between 0.1 mm and 3 mm. However, Eckhouse discloses the largest distance between the active electrode and the return electrode would be equal to half of the diagonal (para [039]). For example, if L in Fig. 6 is about 1 mm (carrier can be 5x5 mm2, para [041], and includes 5 square electrodes as shown), the diagonal is 1.41 mm, and half would be 0.7 mm, which is greater than 0.1/0/2 mm and smaller than 3 mm as claimed. Therefore, arguably while not explicitly stated these limitations are implicit and follow directly from other teachings disclosed by Eckhouse. 
Further, Eckhouse discloses that changing the shape of the electrode and the distance between the electrodes 604 and 608 would affect the depth of the treated skin layer (Par. 40). Therefore, it would have-been obvious to one of ordinary skill in the art at the time of the invention to optimize the minimum distance between the active and return electrodes in order to optimize the treatment depth, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 7 and 18, Eckhouse, as modified, further teaches wherein the outer electrode has one of a round annular and equilateral polygonal shape having one of three and six sides (Par. 39, ‘Other return electrode shapes may be used. For example, the return electrode may be a circle with radius R’), and wherein the inner electrode is located at a center of the outer electrode (Par. 39, ‘the active electrode 604 is located in the center of a square return electrode 608’).
Regarding claim 8, Eckhouse, as modified, fails to teach wherein the target temperature is above 65°C and under 100°C.
Mehta, however, teaches that it is beneficial to maintain temperatures between 65°C-75°C and below 100°C to prevent elastin denaturing (Par. 195, ‘From the overall experience with the device, the sparing of adnexal structure will be preserved at target temperature between about 65°C to 75°C with time at temperature of about 1 to about 10 seconds. It is also commonly accepted that the temperature threshold for elastin denaturation is above 100°C’). 
Therefore, in view of Mehta, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the controller to maintain skin temperature within the claimed range in order to prevent elastin denaturing, as taught by Mehta. 
With respect to claim 9, Eckhouse, as modified, discloses wherein the inner electrode comprises a plurality of inner electrodes and the outer electrode comprises a plurality of outer electrodes, each of the plurality of outer electrodes surrounding a respective one of the plurality of inner electrodes (Fig. 6).
Claim(s) 3, 16 and 20 is/are rejected under 35 U.S.C. 103 as obvious over Eckhouse et al. (WO 2012/023129 , "Eckhouse") in view of Mehta et al. (US 20100010480, “Mehta”) and Rosenberg, or in the alternative as being obvious over Eckhouse in view of Mehta, Rosenberg and Flyash et al. (US 2012/0185029, "Flyash").
Regarding claim 3, Eckhouse, as modified, further teaches wherein the RF treatment voltage is one of less than 50V and 40V or less (Par. 48, ‘A test RF voltage, which usually does not exceed 50 volt, is supplied to the electrodes.’). 
Alternatively, with regard to the voltage range of the treatment voltage, even if it was accepted that the capability of Eckhouse to provide a test voltage of below 50V could not be mapped to the claimed RF treatment voltage, the examiner still believes that the claim as written would be obvious over Eckhouse. For instance, Eckhouse teaches applying 50V to 400V (Par. 49). According to MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”
Further, the MPEP 2144.05 II considers routine optimization of result effective variables absent unexpected results to be an obvious modification of the prior art. In the instant case, treatment voltage is result effective since it effects the degree of heating of the tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the treatment voltage of Eckhouse to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Alternatively, Flyash discloses a similar skin treatment apparatus for delivering RF energy to the skin where the voltage values are in the range of 10 -1000 V (Par. 44, ‘voltage values would be in the range of 10 volts to 1000 volts’).
Therefore, considering that Eckhouse already teaches a close-by treatment voltage range and that Flyash explicitly teaches treatment voltages below 50 V, the examiner maintains that it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Eckhouse to deliver a voltages of less than 50V as desired to optimize treatment parameters, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Eckhouse, as modified, further teaches wherein a skin contact surface of the inner electrode has a largest dimension in a range of 200 µm – 500 µm (Par. 41; see the discussion of claims 2 and 19, above), and wherein the RF treatment voltage is less than 50 V and the target temperature is above 65 °C and under 100 °C (Eckhouse has previously been modified in view of Mehta to provide treatment within this temperature range; see Mehta, par. 195, ‘From the overall experience with the device, the sparing of adnexal structure will be preserved at target temperature between about 65°C to 75°C with time at temperature of about 1 to about 10 seconds. It is also commonly accepted that the temperature threshold for elastin denaturation is above 100°C’). 
Regarding claim 20, Eckhouse, as modified, further teaches wherein the RF treatment voltage is less than 50 V (See the discussion of claim 3, above; pars. 48-49; See Flyash, par. 44) and the target temperature is above 65 °C and under 100 °C (Eckhouse has previously been modified in view of Mehta to provide treatment within this temperature range; see Mehta, par. 195, ‘From the overall experience with the device, the sparing of adnexal structure will be preserved at target temperature between about 65°C to 75°C with time at temperature of about 1 to about 10 seconds. It is also commonly accepted that the temperature threshold for elastin denaturation is above 100°C’). 
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse in view of Mehta and in the alternative Rosenberg, as applied to claims 1-2, 5-9, 14-15, 17-19 and 21 above, and further in view of Ryan et al.	(US 20040002746, “Ryan”).
Regarding claim 4, Eckhouse, as modified, fails to teach wherein a ratio between a skin contact surface area of the outer electrode and a skin contact surface area of the inner electrode is greater than 2.
Ryan teaches RF device (Par. 18) in which the ratio between the surface area of a return electrode to that of an active electrode is greater than 2 (Par. 97, ‘In some embodiments of the present invention, the surface area of the return electrode is between 2 and 5 times larger than the surface area of the active electrode.’). Ryan further teaches that the difference is relative surface area causes higher current density adjacent the active electrode relative to the return electrode in order to preferentially heat tissue adjacent the active electrode (Par. 97, ‘When this ratio of surface areas is selected, the tissue adjacent the active electrode will experience a relatively high current density as compared to the tissue adjacent the return electrode, and so will preferentially heat.’).
Therefore, in view of Ryan, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Eckhouse, as modified, by providing at least a 2:1 ratio between the surface areas of the return electrode and the active electrode in order to preferentially heat tissue adjacent the active electrode, as taught by Ryan.
Regarding claim 13, Eckhouse, as modified, fails to teach wherein a ratio between a skin contact surface area of the outer electrode and a skin contact surface area of the inner electrode is greater than 10.
However, Ryan discloses that the ratio of surface areas of the return and active electrodes affects the current density distribution and thus the heating distribution within the tissue adjacent to the active and return electrodes. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the ratio of surface areas between the return and active electrodes in order to optimize the temperature distribution within the tissue to preferentially treat tissue adjacent the active electrode and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 10-11 are rejection under 35 U.S.C. 103 as being obvious over Eckhouse in view of Mehta and in the alternative Rosenberg, as applied to claims 1-2, 5-9, 14-15, 17-19 and 21, above, and further in view of Adanny et al. (US 20130079766, “Adanny”).
Regarding claim 10, while Eckhouse, as modified, teaches a plurality of outer electrodes (Fig. 6), Eckhouse, as modified, fails to teach that at least some of the plurality of outer electrodes are electrically connected to each other.
Adanny teaches an analogous fractional skin treatment device (Abstract), which comprises a plurality of return electrodes (Fig. 8, ground electrodes 804), which are electrically connected to a single RF output port (Par. 39, ‘Tip 800 has one or more (a cluster) large "ground" electrodes 804 located in the peripheral area of substrate 808 and connected to one RF output port.’).
In view of Adanny, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Eckhouse, as modified, by connecting each of the return electrodes to a common RF output port, in order to reduce the amount of wiring needed to implement the device. 
With respect to claim 11, Eckhouse, as modified, further discloses that at least some of the plurality of outer electrodes border each other so as to form a lattice structure (Fig. 6).




Response to Arguments
Applicant’s arguments, see “Remarks”, filed 1/25/22, with respect to the rejection(s) of claim(s) 1-11 and 13-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosenberg and Ryan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794